Citation Nr: 1311337	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  10-48 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund. 


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) from a February 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which found that the appellant's spouse did not have a claim for Filipino Veterans Equity Compensation pending at the death.  As the RO found that the appellant's spouse did not have a claim pending, an attempt to verify service has not been made. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On March 25, 2009 a letter from the appellant's spouse dated March 3, 2009 was received by the RO.  The letter stated that the he was applying for VA benefits for being a living World War II Veteran, that he was an active combatant member of Anderson Fil-American Guerillas during World War II recognized by the U.S. government.  Supporting documents were also submitted, including a copy of his identification card from Anderson Fil-American Guerillas,  a copy of his acknowledgement card from Veterans Claims Commission dated August 20, 1958, a birth certificate, a baptismal certificate, a picture of the appellant's spouse holding the latest national newspaper with his thumb mark on the back, a copy of a senior citizen ID car, and Barangay certificate as to his residence. 

On April [redacted], 2009 the appellant's spouse died. 

In a June 13, 2009 letter the RO acknowledged the March 3, 2009 letter inquiring about the World War II Filipino Veterans Equity Compensation Fund, and enclosed an application form.  

The American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009), Section 1002 (c) states that:

the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section. The application for the claim shall contain such information and evidence as the Secretary may require.  

There is no requirement that a specific form be used to file a claim. The March 3, 2009 letter from the appellant's spouse stating that he would like compensation for being a World War II Veteran, is a claim for benefits under Filipino Veterans Equity Compensation Fund (FVECF).  The RO acknowledged that it was a claim for World War II Filipino Veterans Equity Compensation Fund. 

The Board finds that the appellant's spouse did file a claim for a onetime payment from the FVECF.  

The law also provides for situations such as this one where the potentially eligible person files a claim but dies.  If an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.  The American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009), Section 1002 (c)(2).

A finding as to whether the appellant's spouse was an eligible person and therefore entitled to a onetime payment from the FVECF is required.  

A remand of the claims file to the National Personnel National Personnel Records Center (NPRC) to verify his service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces is required.  

Accordingly, the case is REMANDED for the following action:

1. Attempt to verify, whether the appellant's spouse was entitled to "Veteran" status as a result of qualifying service under the American Recovery and Reinvestment Act of 2009, with respect to payment from the Filipino Veterans Equity Compensation Fund. 

2. Following the above development, the AMC should review the claims file and readjudicate the appellant's claim for payment from the Filipino Veterans Equity Compensation Fund.  If the benefit sought on appeal remains denied, the appellant should be furnished a supplemental statement of the case and given adequate time to respond. 


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARK W. GREENSTREET 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


